     Case 3:18-cr-00025-NKM-JCH Document 211 Filed 01/13/20 Page 1 of 2 Pageid#: 1569

A0435                           ADMINISTRATIVE OFFICE OF THE UNITED STATES COURTS                         FOR COURT USE ONLY
(Rev. 04118; WDVA Rev. 11l19J
                                                                                                          DUE DATE:
                                            TRANSCRIPT ORDER FORM
Please Read Instructions on Page 2
1. REQUESTOR',S                 NAME                                                   TELEPHONE NUMBER
   INFORMATION:                                                                         434-293-4283
                                   Christopher Kavanaugh
DATE OF REQUEST                   EMAIL ADDRESS (Transcript will be emailed to this address.)
 1t13t2020                         Ch ristopher. Kavanau g h@usdoj.         gov
MAILING ADDRESS                                                                        CITY, STATE, ZIP CODE

USAO-255 West Main Street, Room 130, Charlottesville, VA22902                           Charlottesville, VA 22902
2. TRANSCRIPT                     NAME OF COURT REPORTER
                                                                     Judy Webb
   REOUESTED:

                                  OR    CHECKHERE
                                                       tr      IF HEARING WAS RECORDED BY FTR

CASE NUMBER                       CASE NAME                                            IUDGE'S NAME
3:18-CR-00025                      U.S. v. Thomas Gillen                               Hon. Judge Norman Moon
DArE(S) OF                        TYPE OF PROCEEDING(S)                                LOCATION OF PROCEEDING
PROCEEDTNG(S)

4t29t19                    Guilty Plea Hearing                                         Charlottesville, Virginia
REQUEST rS FOR: (select one)
                             lru_l
                                   rUll PROCEEDING                    OR | | SeECtilC PORTION(S) (Musrspecify below)
SPECIFIC PORTION (S) REQUESTED (tf op pl ic able):




3. SERVICE TURNAROUND CATEGORY REQUESTED:
   (See Page 2 for descriptions of each service turnaround category.)

tr  Ordinary (30-Day)                                               Daily
                                                                    IA
     74-Day                                                              Hourly

     Expedited (7-Day)                                                   RealTime

        -Day

4. CERTIFICATION:        By signing below, I certify that I   will pay all charges fdeposit plus additional).
DATE                              SIGNATURE

01t13t2020


           Ifyou have any questions, please contact the court reporter coordinator at (540) 857-5LSz
           or by email to CRC(ovawd.uscourts.gov.

           Transcript Fee Rates can be found on our website under Standing Orders at:
           http ://www.vawd.uscourts.gov/media/1 576/transcripts2 0 1 B-3.pdf

           NOTE: Form must be flattened prior to electronically filing in CM/ECF so that all fillable fields can
           no longer be modified.
    Case 3:18-cr-00025-NKM-JCH Document 211 Filed 01/13/20 Page 2 of 2 Pageid#: 1570

                                                       GENERAL INSTRUCTIONS

IJS9. Use this form to order the transcription of proceedings. COMPLETE A SEPARATE ORDER FORM FOR EACH
CASE NUMBER AND FOR EACH COURT REPORTER FOR WHICH TRANSCRIPTS ARE ORDERED.

        CJA    Counsel, CIA Counsel must complete an Auth-24 in eVoucher to obtain approval for the transcript.

        Appeal. Ifcase is on appeal, visit http:/ /www.ca4.uscourts.gov for transcript instructions. The transcript will
        need to be ordered through the United States Court ofAppeals using their order form.

Submitting to the Court.

        Attorney - e-File order to the appropriate case in CM/ECF.

        Private Party - Send order to Clerk's Office, U.S. District Court, 210 Franklin Road S.W. Suite 540, Roanoke,
        vA 240t1.

Deposit Fee. The Court Reporter will notify you of the amount of the required deposit fee which may be mailed or
delivered to the address provided to you by the court reporter. Upon receipt of the deposit, the court reporter will
process the order.

Delivery Time. Delivery time is computed from the date of receipt of the deposit fee or, for transcripts ordered by
the federal government, from the date of receipt of electronic notification.

Comoletion of Order. The court reporter will notify you when the transcript is completed.

Balance Due. If the deposit fee was insufficient to cover all charges, the court reporter will notify you of the balance
due, which must be paid prior to receiving the completed order.

                                                       SPECIFIC INSTRUCTIONS

All Sections   [1.   - 4) must be completed in full.

Section 3. Service Category Reouested.

Ordinar:t. A transcript to be delivered within thirty [30) calendar days after receipt ofan order.

14-Dalt. Atranscript to be delivered within fourteen (141 calendar days after receipt of an order.

Expedited. A transcript to be delivered within seven (7) calendar days after receipt ofan order.

3-DoJr. A transcript to be delivered      within three (3) calendar days after receipt ofan order.

24i(y. A transcript to be delivered on the calendar day following receipt ofthe order (regardless ofwhether that
calendar day is a weekend or holidayJ, prior to the normal opening hour of the clerk's office.

Hourlv. A transcript ofproceedings to be delivered within two (2) hours from receipt ofthe order.

RealTime. A draft, unedited transcript produced by a certified realtime reporter as a byproduct of realtime to be
delivered electronically during proceedings or immediately following receipt ofthe order. A realtime "feed" is the
electronic data flow from the court reporter to the computer ofeach person or party ordering and receiving the
realtime transcription in the courtroom. +*Requires prearrangement for services.
